PER CURIAM.
This appeal is from an order discharging a writ of habeas corpus. An examination of the record discloses that the order was entered only after a full hearing on all the matters presented in the petition for the writ. It discloses, too, that the record fully supports the findings and order that the petitioner did not show that any of his constitutional rights had been denied. The record standing thus, it will serve no useful purpose to set out or discuss the complaints he makes against the judgment under which he is held. It is sufficient to say that we find no error in the judgment appealed from, and it is affirmed.